Citation Nr: 1824335	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left ear vertigo.

2.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, to include as due to service-connected left ear vertigo.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of October 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has expanded the Veteran's psychiatric claim on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issues of service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran receives the maximum schedular rating for vertigo.

2.  The rating criteria for the Veteran's vertigo contemplate his level of disability and symptomatology.

3.  In June 2011, service connection for PTSD was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

4.  Evidence received since the last final denial relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

5.  The Veteran's tinnitus is not related to military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left ear vertigo have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.79, Diagnostic Code 6204 (2017).

2.  The June 2011 decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3.  As the evidence received subsequent to the June 2011 decision is new and material, the requirements to reopen the claim for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

4.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service records, VA treatment records, and medical examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran seeks a rating in excess of 30 percent for his vertigo.  However, a higher schedular rating is not warranted.  He currently receives a rating for his vertigo under 38 C.F.R. § 4.79, DC 6204, referring to peripheral vestibular disorders.  Under DC 6204, a 30 percent rating is warranted when a veteran's vertigo is characterized by dizziness and occasional staggering.  In this instance, the Veteran already receives the maximum schedular rating for his disability.  As the rating criteria explicitly references peripheral vestibular disorders, the Board cannot rate his vertigo under any other diagnostic code.  Copeland v. McDonald, 27 Vet.App. 333 (2015).  Therefore, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's vertigo.

In considering the appropriate disability rating for the Veteran's vertigo, the Board has considered the Veteran's statements that his vertigo is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Nevertheless, such observations do not change the fact that he already receives the maximum allowable schedular rating.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes that the Veteran complains of dizziness that often requires him to walk when holding onto something else.  He has also reportedly lost his vision and fallen backwards as times as the result of his vertigo.  The Board also notes that there is medical evidence provided by the Veteran's attorney suggesting that he suffers from residual anxiety as a result of his vertigo.  Despite the Veteran's complaints, there have been no instances of hospitalizations.  With regards to unemployment, the Board notes that the Veteran has filed an application for a TDIU that is still being developed at this time.  Finally, the Veteran's claimed residual anxiety is also being evaluated by the Board as part of the Veteran's psychiatric claim, which also continues to be developed by the Board.  Therefore, these potential manifestations are already being analyzed.

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

In this case, the Veteran is asserting entitlement to service connection for PTSD and reopening of the claim is warranted.

The Veteran's PTSD claim was previously denied by the Board in a June 2011 decision.  The claim was denied because the evidence of record did not demonstrate that the Veteran's had a diagnosis of PTSD for VA disability purposes.  Therefore, a final decision was promulgated by the Board with respect to the Veteran's PTSD claim involved in the appeal.  38 C.F.R. § 20.1100(b).  

Since the last final denial, additional medical treatment records and examinations have been added to the record.  Specifically, a private examination by Dr. J.C. was added to the record in September 2013.  In that examination, the physician diagnosed the Veteran with PTSD.  Although additional medical opinions added to the record since that date dispute the diagnosis, the newly-added diagnosis still constitutes evidence that is both new and material to the claim.  As the new evidence suggests a relationship between his claimed PTSD and his military service, reopening of the claim is warranted at this time.

Service Connection

The Veteran is seeking entitlement to service connection for tinnitus.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

However, the Board finds that service connection is not warranted.

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to tinnitus.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to tinnitus.  

In fact, the post-service evidence does not reflect symptoms related to tinnitus for many years after the Veteran left active duty service.  The first mention of tinnitus was in July 2007 during a VA examination for hearing loss.  The Board emphasizes that because the Veteran left active service in 1967, it was not until approximately 40 years later that medical records demonstrate tinnitus.  Therefore, continuity is not established based on the clinical evidence.

The Veteran is competent to report and diagnose tinnitus.  However, during his July 2007 and November 2014 VA examinations, the Veteran stated that he could not recall when his tinnitus first began.  Therefore, the Board is unable to rely on testimony alone that the Veteran has experienced tinnitus continuously since service.  

Next, service connection may also be granted when the evidence establishes a nexus between his claimed disorder and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty despite his contentions to the contrary.

The Board notes that there are no treatment records establishing that the Veteran's tinnitus is related to active duty, nor has any physician asserted that such a relationship exists.  During a July 2007 VA examination, the Veteran reported that once per month for 5 seconds, he hears a mild static-like sound in his right ear.  The examiner found that the tinnitus was not related to service as there are no medical records or lay statements suggesting a link.  The November 2014 VA examiner came to a similar conclusion.  The examiner noted the Veteran's work on the Ford assembly line, work as a mechanic, and his history of recreational shooting without ear protection.  The examiner concluded that the Veteran's report of tinnitus once very few weeks for a few seconds at a time is a normally occurring tinnitus as it is mild, infrequent, and of short duration.  Without any basis to suggest that the Veteran's tinnitus is related to military service, the Board finds that the weight of the competent evidence does not attribute the Veteran's tinnitus to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for left ear vertigo is denied.

New and material evidence having been submitted, the application to reopen a claim for entitlement to service connection for PTSD is granted.

Service connection for tinnitus is denied.


REMAND

The Veteran's claim seeking service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, must be remanded.  Additionally, the Veteran's claim for a TDIU must also be remanded.

With regards to the Veteran's claim for an acquired psychiatric disorder, the Veteran's representative has submitted a medical opinion by a licensed psychologist asserting a link between the Veteran's vertigo and anxiety disorder.  Additionally, the psychologist diagnosed the Veteran with depression.  This is the first time the Veteran has been diagnosed with an anxiety disorder and depression.  Multiple, previous VA examiners have not diagnosed the Veteran with a psychiatric disorder other than a personality disorder.  Therefore, the Board will remand the claim to seek additional clarification about the new diagnoses and their relationship to service, if any.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

If granted, the service connection claim for an acquired psychiatric disorder will impact any decision respecting an award of TDIU.  Therefore, a decision as to TDIU is premature at this point and is remanded as inextricably intertwined with the other issue being remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Missouri since February 2014, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment for his claims on appeal, those records should also be obtained.

2.  Obtain an addendum opinion from the September 2014 VA examiner, if possible.  If the examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner should review pertinent documents in the Veteran's claims file. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

(a) After a review of the claims file, the examiner should determine whether the Veteran has an anxiety disorder and/or depression.  

(b) If he has an anxiety disorder and/or depression, the examiner should state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's anxiety disorder and/or depression, is etiologically related to the Veteran's military service, to include his service-connected vertigo.

All opinions must be accompanied by an explanation.

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and their representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


